DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-8 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement filed 06/24/2020 is acknowledged by the Examiner. 

Claim Objections

3.	Claim 6 is objected to because of the following informalities: Claim 6, line 5 recites “with the time information” which should read “with time information”.  

4.	Claim 7 is objected to because of the following informalities:  Claim 7 lacks a colon punctuation mark separating the preamble from the body of the claims. For examination purposes, interprets the preamble as, “A diagnosis method in which a controller of an industrial machine that:” The Applicant can amend the claim as necessary to resolve the issue. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and claim 7 recite “…to diagnose conditions of communication step by step.” However, it is unclear what encompass "step by step" in the diagnose condition. Even in view of the specification (e.g. FIG. 4), there are many steps and it is still unclear which steps are consider as “step by step”, which step is considered the starting step or the ending step. This renders the claims indefinite. 
Claims 2-6 and 8 are dependent on claims that recite the same limitations as the independent claims and are rejected for similar reasons as the independent claims 1 and 7. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of communication units” and “a diagnosis unit” in claim 1, “the diagnosis unit” in claim 2 and claim 3, “a diagnosis recording unit” in claim 4, “an error recording unit” in claim 5 and “a communication recording” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al, US 2017/0136992 hereafter Hamada in view of Betosa et al, US 8,065,048 hereafter Betosa. 

As for claim 1, Hamada discloses:
A controller of an industrial machine which communicates with an external device through a network, the controller comprising: 
a plurality of communication units (Hamada, FIG. 2, 31, 32, 33, 34, The plurality of transmitting antennas); and 
a diagnosis unit (Hamada, FIG. 2, 13b, [0095], [0134], The failure detection unit 13b/control part 11) which starts up the communication units in a predetermined order (Hamada, FIG. 2, 13b, [0095], [0134]-[0140], The failure detection unit 13b which wakes up the transmitting antennas 31, 32, 33, 34 in a sequential/predetermined order).

Hamada does not explicitly disclose the plurality of communication units which respectively correspond to a plurality of communication protocols, and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step.

However, Betosa discloses the plurality of communication units which respectively correspond to a plurality of communication protocols (Betosa, FIG. 3, claim 1, column 4, lines 55-67, column 5, lines 1-15, The vehicle having a plurality of ECUs corresponding to a plurality of protocols), and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step (Betosa, FIG. 3, claim 1, column 4, lines 55-67, column 5, lines 1-47, Attempting communication using a plurality of protocols corresponding to the ECUs that is started up to diagnose conditions of communication based on a plurality of steps).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamada with the plurality of communication units which respectively correspond to a plurality of communication protocols, and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step as taught by Betosa to allow a diagnostic tool to efficiently communicate with a vehicle regardless of the protocol used (Betosa, column 1, lines 50-53).

As for claim 2, Hamada does not explicitly disclose:
The diagnosis unit has unsuccessful communication using any one of the communication protocols, the diagnosis unit changes a communication parameter so as to attempt communication again. 

However, Betosa discloses the diagnosis unit has unsuccessful communication using any one of the communication protocols, the diagnosis unit changes a communication parameter so as to attempt communication again (Bertosa, claim 1, The control unit has unsuccessful communication with a first protocol, the control unit changes to another protocol to attempt communication again).

As for claim 7, Hamada discloses:
A diagnosis method in which a controller of an industrial machine that communicates with an external device through a network starts up (Hamada, FIG. 2, 11, [0096]-[0098], The control part that communications with a request switch 15), in a predetermined order (Hamada, FIG. 2, 13b, [0095], [0134]-[0140], The failure detection unit 13b which wakes up the transmitting antennas 31, 32, 33, 34 in a sequential/predetermined order), a plurality of communication units (Hamada, FIG. 2, 31, 32, 33, 34, The plurality of transmitting antennas).

Hamada does not explicitly disclose the plurality of communication units which respectively correspond to a plurality of communication protocols, and attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step.

However, Betosa discloses the plurality of communication units which respectively correspond to a plurality of communication protocols (Betosa, FIG. 3, claim 1, column 4, lines 55-67, column 5, lines 1-15, The vehicle having a plurality of ECUs corresponding to a plurality of protocols), and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step (Betosa, FIG. 3, claim 1, column 4, lines 55-67, column 5, lines 1-47, Attempting communication using a plurality of protocols corresponding to the ECUs that is started up to diagnose conditions of communication based on a plurality of steps).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamada with the plurality of communication units which respectively correspond to a plurality of communication protocols, and which attempts communication using the communication protocols corresponding to each communication unit that is started up so as to diagnose conditions of communication step by step as taught by Betosa to allow a diagnostic tool to efficiently communicate with a vehicle regardless of the protocol used (Betosa, column 1, lines 50-53). 

As for claim 8, Hamada discloses:
A non-transitory computer readable medium having a diagnosis program for making a computer function as the controller according to claim 1 recorded (Hamada, FIG. 1, 14, The storage part 14).

Allowable Subject Matter

8.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pignolet et al, 5,898,828 discloses powering-up only one of the transceivers of said one of the data processing devices, detecting a failure of said one of the transceivers of said one of the data processing devices, and then powering up another one of the transceivers of said one of the data processing devices.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469